MEMORANDUM **
Chase Christopher Dolan appeals from the 105-month sentence imposed following his guilty-plea conviction for possession of a sawed-off shotgun, in violation of 26 U.S.C. § 5871. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*576Dolan contends that his sentence is unreasonable because the district court failed to consider mitigating factors contained in the Presentence Investigation Report and in arguments made by defense counsel during the sentencing hearing. Dolan further contends that his sentence is unreasonable because the district court imposed it to run consecutive to his sentence in state prison. We disagree. The district court explicitly cited to the factors contained in 18 U.S.C. § 3553(a), reviewed the documents in the record, heard argument from both parties at the sentencing hearing, and concluded that the risk of further criminal activity by Dolan warranted a sentence at the high-end of the Guidelines, to run consecutive to Dolan’s other term of incarceration. The district court articulated its reasoning to the degree required for meaningful appellate review, see Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2469, 168 L.Ed.2d 203 (2007); United States v. Perez-Perez, 512 F.3d 514, 514-17 (9th Cir.2008) (as amended), and we conclude that Dolan’s sentence is not unreasonable. See Gall v. United States, - U.S. -, 128 S.Ct. 586, 602, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.